DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 14-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Lee and Wang appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 16 and 20, Lee discloses a method receiving a query image; extracting one or more regions of interest from the query image; calculating a first feature for each of the regions of interest by respectively applying the regions of interest to one or more region of interest (ROI) feature extraction models independently learned in order to extract features of the regions of interest; and calculating analysis values of the query image for identifying the query image by applying the first features of the regions of interest to a pre-learned integration analysis model, and identifying the query image using the analysis values. Wang discloses method comprises: determining a ROI in a first frame of a video sequences; feeding the determined ROI forward through a first convolutional neural network (CNN) to obtain a plurality of first feature maps in a higher layer of the CNN and a plurality of second feature maps in a lower layer of the first CNN; selecting a plurality of feature maps from the first and second feature maps; predicting two target heat maps indicating a target location for said objects in the current frame and estimating a final target location for the object in the current frame. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, wherein the query image corresponds to at least two target area groups, and each target area group comprises at least one target area; process the first feature information based on a second neural network and at least two filters having different sizes to obtain at least two pieces of third feature information corresponding to the at least two target area groups, input the at least two pieces of third feature information sequentially into a third neural network according to a positional relationship between the at least two target areas to obtain second feature information.
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 3-10 and 14-15 are dependent upon claim 1. Claims 18-19 are dependent upon claim 16. These claims are allowable for at least the same reasons given for independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664